Citation Nr: 1620490	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.
 
 2. Entitlement to a compensable rating for seborrheic keratosis and pruritis to include the propriety of reduction from 30 percent to a non-compensable rating effective September 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In January 2015 the Veteran waived initial RO consideration of any additionally submitted evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In March 2015, the Board remanded the issues on appeal for further development.  As the requested development has not been completed regarding the issue of entitlement to a compensable rating for seborrheic keratosis and pruritis to include the propriety of reduction from 30 percent to a non-compensable rating, further action to ensure compliance with the remand directive is required regarding this claim.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, the audiometric findings show that the Veteran has had no worse than level IV hearing acuity in his right ear and no worse than level V hearing acuity in his left ear or alternatively no worse than level V hearing acuity in his right ear and level IV hearing acuity in the left ear, to include consideration of an exceptional pattern of hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See April 2008 VCAA correspondence, January 2015 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in May 2010, March 2013, and May 2015.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him, and provided the information necessary to evaluate his service-connected bilateral hearing loss under the applicable rating criteria.  The examiners fully complied with the criteria in 38 C.F.R. § 4.85.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Although the functional effects were not adequately addressed on the May 2010 VA examination, they were addressed on the March 2013 and May 2015 VA examinations.  Also, the Veteran's lay statements regarding the functional effects resulting from his bilateral hearing loss are being fully considered.  While it is unclear whether the May 2010 VA examiner reviewed the entire claims file, such omission is harmless as the focus of the examination was on the current level of severity of the Veteran's bilateral hearing loss and the claims file was reviewed by VA examiners on the subsequent examinations.  Thus, the Board finds that the totality of the evidence of record is adequate upon which to base a decision with regard to the Veteran's claim and that there is no additional evidence which needs to be obtained as to this matter.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, as discussed earlier, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

Analysis

The Veteran filed a claim of entitlement to a higher rating for bilateral hearing loss in February 2010.  On the VA audiological examination in May 2010, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 10, 10, 60, and 60 for an average of 35, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: -5, 15, 65, and 55, for an average of 33.  The speech recognition score, using the Maryland CNC Test, was 70 percent in the right ear and 66 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear from the VA examination in May 2010 are applied to Table VI, the numeric designation of hearing impairment is level IV.  When the puretone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level V.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 10 percent.  

On the VA audiological examination in March 2013, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 30, 75, 70, and 70, for an average of 61, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 35, 75, 70, and 65, for an average of 61.  The speech recognition score, using the Maryland CNC Test, was 86 percent in the right ear and 80 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear from the VA examination in March 2013 are applied to Table VI, the numeric designation of hearing impairment is level III.  When the puretone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level IV.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 10 percent.  

An exceptional pattern of hearing loss is shown in the right ear as the Veteran had 30 decibels at 1000 Hz and more than 70 decibels at 2000 Hz.  Roman numeral designation for right ear hearing impairment under Table VIa was V (level IV under Table VIA elevated to V under 38 C.F.R. § 4.86(b)).  However when this along with the level IV impairment for the left ear is applied to Table VII, the percentage of disability for hearing impairment remains 10 percent.  Further, the March 2013 VA examiner noted that the Veteran reported that he mostly stays home because he cannot hear well.  See Martinak v. Nicholson, supra.  

In January 2015 the Veteran testified that he forgets to turn off the water when he uses the restroom because he cannot hear it run in the sink.  

On the VA audiological examination in May 2015, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 25, 75, 75, and 65, for an average of 60, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 35, 70, 65, and 60, for an average of 58.  The speech recognition score, using the Maryland CNC Test, was 84 percent in the right ear and 92 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear from the VA examination in May 2015 are applied to Table VI, the numeric designation of hearing impairment is level III.  When the puretone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level II.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent.  

However, an exceptional pattern of hearing loss is shown in the right ear as the Veteran had less than 30 decibels at 1000 Hz and more than 70 decibels at 2000 Hz.  Roman numeral designation for right ear hearing impairment under Table VIa was V (level IV under Table VIA elevated to V under 38 C.F.R. § 4.86(b)).  When this along with the level II impairment for the left ear is applied to Table VII, the percentage of disability for hearing impairment is 10 percent.  Further, the May 2015 VA examiner noted that the Veteran reported that his hearing loss, which he had for a long time, impacted ordinary conditions of his daily life and was getting worse.  See Martinak v. Nicholson, supra.  

Consideration is given to the functional effects of the Veteran's hearing, which as discussed above caused him difficulty in his everyday life to include problems hearing water running in the faucet.  Although the Veteran's statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  Such mechanical application during the appeal period warrants a 10 percent disability rating.  However, as the current 20 percent evaluation has been in continuous effect since June 1978 for a period of well over 20 years, it is a protected rating that cannot be reduced absent a showing of fraud, pursuant to 38 C.F.R. § 3.951(b).  

Accordingly, the evidence preponderates against the claim for a rating higher than 20 percent for bilateral hearing loss.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

The claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  The issue of TDIU is not before the Board.

Extraschedular Consideration

The Veteran's bilateral hearing loss disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology and do provide for a greater evaluation for more severe symptoms.  His difficulty functioning in his daily life to include problems hearing water running in a sink is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Thus, referral for the assignment of an extraschedular disability rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for the service-connected bilateral hearing loss is denied.  


REMAND

The Veteran's seborrheic keratosis and pruritis has been rated under Diagnostic Code 7806, which addresses dermatitis or eczema and considers the percentage of the areas affected, to include the exposed areas and entire body, and the therapy required.  Diagnostic Code 7806 also instructs that in the alternative, a skin condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015). 

In March 2015, the Board remanded the issue for the Veteran to be afforded a VA examination to determine the current level of impairment from the seborrheic keratosis and pruritis.  Such an examination was afforded in May 2015 however it is inadequate for the following reasons.  First, the Board in the March 2015 remand instructed that the examiner determine the percentage of the exposed area covered by the skin disorder, such percentage was not provided.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

Second, while the examiner indicated that the Veteran was not treated with oral or topical medications in the past 12 months for any skin condition, this finding is inconsistent with VA treatment records.  A records a recent as November 2014 shows that the Veteran was treated with Triamcinolone ointment 1 percent TID, which the examiner on the May 2010 VA examination noted was a corticosteroid.  

Third, on the May 2015 VA examination the examiner also found that there was scarring or disfigurement of the head, face or neck and lesions on the trunk and right shoulder.  However, the evaluation of the Veteran's scarring and disfigurement associated with the seborrheic keratosis and pruritis on the May 2015 VA examination does not contain sufficient detail to consider whether an alternative higher rating may be given under Diagnostic Codes 7800-7805.  The examiner did not address whether the Veteran had scars that were deep, nonlinear, superficial, unstable or painful unstable.  The examiner also did not address whether the Veteran had scarring/disfigurement of the head, face, and neck, that resulted in distortion of facial features and palpable tissue loss nor did the examiner adequately consider whether the scarring/disfigurement was manifested by the 8 characteristics of disfigurement listed in Diagnostic Code 7800 for scars and disfigurement of the head, face, and, neck.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2. Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from seborrheic keratosis and pruritis. The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, including the following: 

A.) The percentage of total body covered by the Veteran's service-connected seborrheic keratosis and pruritis and percentage of the exposed body covered by the skin disorder. The examiner should also specifically note whether the Veteran is treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for seborrheic keratosis and pruritis, and if so the duration of the treatment during the past 12 months.  The examiner is advised that most recently, in November 2014, VA treatment records show that the Veteran was treated with Triamcinolone ointment 1 percent TID.

B.) The scarring associated with the service-connected seborrheic keratosis and pruritis, to include the severity of each scar, the size of each scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, and any other disabling effects.  

C.) Whether any of the eight characteristics of disfigurement of the head, face, or neck, are shown under 38 C.F.R. § 4.118, Diagnostic Code 7800, which are associated with the seborrheic keratosis and pruritis.  To this end, the examiner must address whether there is:

(a) a scar 5 or more inches (13 or more cm) in length;

(b) a scar at least one-quarter inch (0.6 cm) wide at widest part;

(c) Surface contour of scar elevated or depressed on palpation; 

(d) Scar adherent to underlying tissue;

(e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

(f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

(g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner must also indicate whether there is either visible or palpable tissue loss and either gross distortion or asymmetry of any features or paired sets of features.

3. Afterwards, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


